Citation Nr: 1812915	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as skin cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973, and from July 1973 to July 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is entitled to service connection for a skin disorder, to include skin cancer, as he believes that the disability is related to service-namely, his exposure to herbicide agents in service.  In the alternative, he alleges that the disorder is due to sun exposure in service.  Upon review of the claims file, the Board believes that additional development on this matter is warranted.

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent. 38 U.S.C. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted. The Veteran's service personnel records reflect that the Veteran served in Vietnam from 1970 to 1971, and therefore he is presumed to have been exposed to Agent Orange.

Post service treatment records reflect diagnosis and treatment of actinic keratosis, verruca vulgaris, seborrheic keratosis, and squamous cell carcinoma.

The current list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii).  However, the list does not include squamous cell carcinoma or the other diagnosed skin disorders.  

Notwithstanding the provisions of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Veteran's post-service VA treatment records reflect that he had discussed a potential relationship between his skin disorders and Agent Orange with his treatment provider.  In September 2016, the Veteran's treating physician noted that she could not tell him if his skin issues were the result of Agent Orange and that they "may or may not be."  She noted that the lesions, seborrheic keratosis and skin cancers were common and occurred in people who had not been exposed to Agent Orange.  She indicated that his exposure may or may not have contributed to the condition

An August 2017 VA treatment report notes the treating physician's opinion that the majority of skin cancers were caused by cumulative sun exposure over many years.  The Veteran has expressed that his sun exposure, specifically in service, contributed to his development of skin cancer.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

Given that the evidence of record suggests potential relationship between the Veteran's skin disorders and his exposure to Agent Orange and/or sun exposure in service, the Board finds that an examination with medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale would be helpful in resolving the claim for service connection.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records.

2.  The AOJ should refer the electronic claims file to an appropriate medical professional for examination pertaining to the claimed skin disorder, to include skin cancer.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disorder(s), to include squamous cell carcinoma, had its onset in service or is otherwise medically related to service, to include presumed exposure to Agent Orange or sun exposure therein. IN PARTICULAR, THE EXAMINER MUST TAKE INTO ACCOUNT THE VETERAN'S CREDIBLE ASSERTION THAT HE SUFFERED A SEVERE SUNBURN WITH WATERY BLISTERS AND OTHERWISE HAD EXTENSIVE SUN EXPOSURE DURING SERVICE IN VIETNAM.  

In providing the requested opinion, the examiner should consider and address the VA treatment records discussing relationship between the Veteran's skin cancer and sun exposure and Agent Orange.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3. After completing any additional notification or development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




